Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal brief filed on January 17, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623           
                                                                                                                                                                                             
Detailed Action
	This office action is a response to applicant’s arguments made in the appeal brief submitted January 17, 2022.  This application is a national stage application of PCT/EP2014/066071, filed July 25, 2014, which claims benefit of foreign application EP13178083.5, filed July 25, 2013.
Claims 1-14 and 16-20 are pending in this application.
Claims 1-14 and 16-20 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s arguments, submitted January 17, 2022, with respect to the rejection of claims 1-14 and 16-20 under 35 USC 103 for being obvious over RunCang Sun et al. in view of Ingram et al., have been fully considered and found to be persuasive to remove the rejection as Ingram et al. describes hydrolysis of waste paper, not sludge.  Therefore the rejection is withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aharon. (US pre-grant publication 2016/0177066, cite in PTO-892) in view of RunCang Sun et al., (NPL reference U et al. of record in PTO-892 submitted October 27, 2020) in view of Pan et al. (Ultrasonics Sonochemistry vol. 18 (2011) pp. 1249-1257, Reference included with attached PTO-892)
Independent claim 1 is directed to a process of obtaining cellulose from raw sludge originating from waste water, comprising steps of adding inorganic base to the substrate to produce a pH of 8.5 or greater, ultrasound treatment of the mixture in five or more treatment phases having a duration of 1-30 seconds at a frequency of between 14-20 kHz, separation of the ultrasound-treated mixture into a disperse phase containing cellulose and a liquid aqueous phase, and optionally purification of this cellulose-containing phase.  Dependent claims 2-6 and 16-19 specify particular features of the ultrasonication treatment.  Dependent claim 7 specifies a particular temperature range for the sonication treatment.  Dependent claims 8-11 specify particular features of the inorganic base being added.  Dependent claims 12-14 specify particular features of the separation and purification steps (3) and (4).  Independent claim 20 claims a similar process wherein step (4) is required rather than optional.
Aharon discloses a method of obtaining a cellulosic material from wastewater effluent for producing a plastic composition. (p. 1 paragraph 6) The process can further comprise removing at least one non-cellulosic material from the cellulose. (p. 2 paragraph 22) Aharon further discloses that it is desirable to produce cellulosic materials with reduced lignin. (p. 11 paragraph 239) Aharon does not specifically disclose using pulsed ultrasound to remove lignin from cellulose obtained from waste sludge.
RunCang Sun et al. discloses ultrasound-assisted extraction of lignin from lignocellulosic materials. (p. 86 left column third paragraph) Wheat straw lignocellulose is treated with 0.5M KOH, which has a pH of about 12.7, at 35C with application of ultrasound at 20 kHz and 100W. (p. 86 right column second paragraph, also figure 1) The treated sample was then separated out by filtration on a nylon cloth into an aqueous hydrolysate containing hemicellulose and lignin and a solid residue containing cellulose, which was further washed.
Pan et al. discloses a comparison of pulsed and continuous ultrasound methods for ultrasound-assisted extraction of compounds from pomegranate peel. (p. 1250 left column second paragraph) The pulsed ultrasound extraction was carried out with pulse durations ranging form 1-12 seconds and an intensity of between 2.4-59.2 W/cm2. (p. 1251 table 1) Pulsed ultrasound produced good extraction yields and significantly reduced energy consumption compared with continuous ultrasound. (p. 1257 left column first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use ultrasound extraction to separate lignin form cellulosic material obtained by the process described by Aharon.  One of ordinary skill in the art would have seen the statement by Aharon that lower lignin content is desirable, coupled with the fact that products produced by this method still contain lignin, as suggesting the use of prior art methods of separating lignin from cellulose.  Since RunCang Sun et al. describes such a method, one of ordinary skill in the art would have used this method to convert such a material into a purified solid cellulosic residue and an aqueous phase containing the residual lignin, and would have reasonably expected success because Sun discloses achieving such a result with a different lignocellulosic material.
Regarding the use of pulsed ultrasound, one of ordinary skill in the art would have found it to be obvious to use pulsed rather than continuous ultrasound in an extraction as described by RunCang Sun in order to reduce energy consumption.  One of ordinary skill would have regarded this to be obvious based on a rationale of applying a known improvement, namely the more energy-efficient pulsed ultrasound treatment, to the known ultrasonication treatment as described by Sun.  One of ordinary skill in the art would have expected that, even though Pan describes extraction of a different material, namely pomegranate peel, the energy consumption of a particular ultrasonic treatment would be expected to be the same regardless of what substrate it was being applied to.
With respect to claims 2 and 3, these dependent claims merely add limitations describing duration and frequency that are the same as those described by Sun.  Claim 8 and 9 similarly describe features of the inorganic base and pH already disclosed by Sun.  Regarding claim 6, Pan describes the continuous ultrasound being carried out by a Misonix Sonicator 300 ultrasound unit. (p. 1250 left column last paragraph) Any ultrasonicator would by necessity include a component described as an oscillator, since the function of a sonicator is to produce high-frequency oscillations.  The manual for the device used (Reference included with PTO-892, herein referred to as Misonix) furthermore discloses that this unit comprises a transducer and is therefore an ultrasound unit as described by claim 6.
Regarding claims 4, 5, and 17-19, one of ordinary skill in the art would have regarded the power being used in the ultrasonication step as a result-effective variable and determined the appropriate amount of power to use in applying the ultrasonic extraction to the process as described by Aharon, depending on factors such as the scale at which the extraction is being performed.  Regarding claims 10 and 11, the limitations recited in these claims merely describe the specific manner in which the inorganic base is added to the sample.  Absent any showing of criticality for a particular process, it would be obvious to vary the specific volume and concentration (e.g. a 30%-80% concentrated solution) of inorganic base added to the sample to find the most convenient manner to add this reagent in the known process.
Regarding claim 13, because the term “sieve filtration” is not defined in the specification as to what component is or is not considered to be a sieve according to the claim, filtration with a nylon cloth is considered to fall within the scope of this term as the cloth acts as a sieve to filter out the solid cellulose fraction of the product mixture.
For these reasons the claimed invention is seen to be prima facie obvious.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aharon. (US pre-grant publication 2010/0196981, cited in PTO-892, herein referred to as Aharon ‘981) in view of RunCang Sun et al., (NPL reference U et al. of record in PTO-892 submitted October 27, 2020) in view of Pan et al. (Ultrasonics Sonochemistry vol. 18 (2011) pp. 1249-1257, Reference included with PTO-892)
Independent claim 1 is directed to a process of obtaining cellulose from raw sludge originating from waste water, comprising steps of adding inorganic base to the substrate to produce a pH of 8.5 or greater, ultrasound treatment of the mixture in five or more treatment phases having a duration of 1-30 seconds at a frequency of between 14-20 kHz, separation of the ultrasound-treated mixture into a disperse phase containing cellulose and a liquid aqueous phase, and optionally purification of this cellulose-containing phase.  Dependent claims 2-6 and 16-19 specify particular features of the ultrasonication treatment.  Dependent claim 7 specifies a particular temperature range for the sonication treatment.  Dependent claims 8-11 specify particular features of the inorganic base being added.  Dependent claims 12-14 specify particular features of the separation and purification steps (3) and (4).  Independent claim 20 claims a similar process wherein step (4) is required rather than optional.
Aharon ‘981 discloses a method of obtaining a cellulosic material from sewage for various uses. (p. 1 paragraphs 6-7) The lignin content of the material should be less than 12%. (p. 1 paragraph 8) The composition can further be a pulp or paper product having a lignin content of less than 4%. (p. 1 paragraph 10) Aharon ‘981 further discloses using a delignifying device to remove lignin from the cellulosic feedstock. (p. 13 paragraph 228) Aharon ‘981 does not specifically disclose using pulsed ultrasound to remove lignin from cellulose obtained from waste sludge.
RunCang Sun et al. discloses ultrasound-assisted extraction of lignin from lignocellulosic materials. (p. 86 left column third paragraph) Wheat straw lignocellulose is treated with 0.5M KOH, which has a pH of about 12.7, at 35C with application of ultrasound at 20 kHz and 100W. (p. 86 right column second paragraph, also figure 1) The treated sample was then separated out by filtration on a nylon cloth into an aqueous hydrolysate containing hemicellulose and lignin and a solid residue containing cellulose, which was further washed.
Pan et al. discloses a comparison of pulsed and continuous ultrasound methods for ultrasound-assisted extraction of compounds from pomegranate peel. (p. 1250 left column second paragraph) The pulsed ultrasound extraction was carried out with pulse durations ranging from 1-12 seconds and an intensity of between 2.4-59.2 W/cm2. (p. 1251 table 1) Pulsed ultrasound produced good extraction yields and significantly reduced energy consumption compared with continuous ultrasound. (p. 1257 left column first paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use ultrasound extraction to separate lignin form cellulosic material obtained by the process described by Aharon ‘981.  One of ordinary skill in the art would have seen the disclosure of a delignifying step by Aharon ‘981 as suggesting the use of prior art methods of separating lignin from cellulose.  Since RunCang Sun et al. describes such a method, one of ordinary skill in the art would have used this method to convert such a material into a purified solid cellulosic residue and an aqueous phase containing the residual lignin, and would have reasonably expected success because Sun discloses achieving such a result with a different lignocellulosic material.
Regarding the use of pulsed ultrasound, one of ordinary skill in the art would have found it to be obvious to use pulsed rather than continuous ultrasound in an extraction as described by RunCang Sun in order to reduce energy consumption.  One of ordinary skill would have regarded this to be obvious based on a rationale of applying a known improvement, namely the more energy-efficient pulsed ultrasound treatment, to the known ultrasonication treatment as described by Sun.  One of ordinary skill in the art would have expected that, even though Pan describes extraction of a different material, namely pomegranate peel, the energy consumption of a particular ultrasonic treatment would be expected to be the same regardless of what substrate it was being applied to.
With respect to claims 2 and 3, these dependent claims merely add limitations describing duration and frequency that are the same as those described by Sun.  Claim 8 and 9 similarly describe features of the inorganic base and pH already disclosed by Sun.  Regarding claim 6, Pan describes the continuous ultrasound being carried out by a Misonix Sonicator 300 ultrasound unit. (p. 1250 left column last paragraph) Any ultrasonicator would by necessity include a component described as an oscillator, since the function of a sonicator is to produce high-frequency oscillations.  The manual for the device used (Reference included with PTO-892, herein referred to as Misonix) furthermore discloses that this unit comprises a transducer and is therefore an ultrasound unit as described by claim 6.
Regarding claims 4, 5, and 17-19, one of ordinary skill in the art would have regarded the power being used in the ultrasonication step as a result-effective variable and determined the appropriate amount of power to use in applying the ultrasonic extraction to the process as described by Aharon ‘981, depending on factors such as the scale at which the extraction is being performed.  Regarding claims 10 and 11, the limitations recited in these claims merely describe the specific manner in which the inorganic base is added to the sample.  Absent any showing of criticality for a particular process, it would be obvious to vary the specific volume and concentration (e.g. a 30%-80% concentrated solution) of inorganic base added to the sample to find the most convenient manner to add this reagent in the known process.
Regarding claim 13, because the term “sieve filtration” is not defined in the specification as to what component is or is not considered to be a sieve according to the claim, filtration with a nylon cloth is considered to fall within the scope of this term as the cloth acts as a sieve to filter out the solid cellulose fraction of the product mixture.
For these reasons the claimed invention is seen to be prima facie obvious.

Conclusion
Claims 1-6, 8-14, and 16-20 are rejected.  Claim 7 is objected to for depending form a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/9/2022